                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                )
SELVIN RAMIRO MARTINEZ                          )
HERNANDEZ, et al.,                              )
                                                )
       Plaintiffs,                              )
                                                )
       v.                                       )           Civil Action No. CBD-18-1809
                                                )
AMBER’S DISPOSAL, LLC, et al.,                  )
                                                )
       Defendants.                              )
                                                )

                                 MEMORANDUM OPINION

       Plaintiffs Selvin Ramiro Martinez Hernandez (“Martinez”), Miguel Angel Leon Rivera

(“Rivera”), and Jesus N. Santamaria (“Santamaria”) (collectively “Plaintiffs”) brought claims for

overtime compensation under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.,

the Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401, et seq.,

and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code Ann., Lab. &

Empl. §§ 3-501, et seq. Plaintiffs sought damages, including liquidated and treble damages,

from Defendants Amber’s Disposal, LLC, Brenda J. McAlwee, Frank L. McAlwee, Jr., and

Robert D. Case (collectively “Defendants”). On January 10, 2019, the parties submitted a Joint

Motion for Approval of Settlement Agreement (“Joint Motion”), ECF No. 23. The parties’

settlement agreement (“Settlement Agreement”) states that Defendants will pay a total sum of

$26,000.00 to be divided as follows: (1) Plaintiff Martinez would receive $8,248.50 in

compensation for his claims; Plaintiff Santamaria would receive $2,448.00 in compensation for

his claims; and Plaintiff Rivera would receive $792.82 in compensation for his claims; (2)

Plaintiffs’ counsel would receive $14,324.68 in attorney’s fees; and (3) Plaintiffs’ counsel would

                                                1 
 
receive $186.00 as reimbursement for costs relating to this proceeding. The Court has reviewed

the Joint Motion, the accompanying memorandum, and the applicable law. No hearing is

deemed necessary. See Local Rule 105.6 (D. Md.). For the reasons that follow, the Court

hereby GRANTS the parties’ Joint Motion to the extent that it conforms with the amounts

agreed to in the Settlement Agreement1 as: (1) there exists a bona fide dispute; (2) the settlement

agreement is both fair and reasonable under the Saman test; and, (3) the agreed to attorney’s fees

appear to be reasonable under Saman. A separate Order shall issue.

       I.             Analysis

                      A. A Bona Fide Dispute Exists

              Congress enacted the FLSA to protect workers from poor wages and long hours, which

are often the result of power imbalances between workers and employers. Saman v. LBDP, Inc.,

No. Civ. A. DKC-12-1083, 2013 WL 2949047, at *2 (D. Md. June 13, 2013). Even when parties

submit a joint motion seeking approval for a settlement agreement, the Court must undertake a

multi-step review of the agreement and any attorney’s fees requested to ensure its

reasonableness. Id. “[A]s a first step, the bona fides of the parties’ dispute must be examined to

determine if there are FLSA issues that are ‘actually in dispute.’” Id. at *3 (citing Lane v. Ko–

Me, LLC, Civ. A. No. DKC–10–2261, 2011 WL 3880427, at *2 (D. Md. Aug. 31, 2011) (citation

omitted)).

              A bona fide dispute exists in this case. Plaintiffs commenced this proceeding on May 3,

2018, in the Circuit Court for Prince George’s County, Maryland. Notice of Removal 1, June 18,


                                                            
1
  In the Joint Motion, Plaintiffs state they incurred attorney’s fees of $15,472.50. J. Mot. 4.
However, a copy of the fully executed Settlement Agreement states that “Fourteen Thousand
Three Hundred Twenty-Four Dollars and Sixty-Eight Cents ($14,324.68) reflects the complete
settlement and compromise of any claims by Plaintiffs or Plaintiffs’ Counsel for attorney’s fees
in this matter.” Settlement Agreement 2.
                                                               2 
 
2018, ECF No. 1. On June 18, 2018, Defendants removed the matter to this Court as it

“involve[d] the interpretation of federal questions.” Notice of Removal 1-2. Subsequently, “the

[p]arties extensively negotiated and contested the merits of the claims.” J. Mot. 2.

       Plaintiffs were employees at a waste removal and recycling company that Defendants

owned and operated. Pls.’ Compl. 3-4, attached to Notice of Removal as “Exhibit A-1,” ECF

No. 1-1. Plaintiff Martinez worked for approximately eight (8) years as a driver and

occasionally as a janitor and landscaper. Pls.’ Compl. 3. Plaintiffs Santamaria and Rivera

worked as “driver’s helpers” for approximately a year and a half and seven (7) months

respectively. Pls.’ Compl. 3-4. Plaintiffs Santamaria and Rivera also did work as janitors and

landscapers. Pls.’ Compl. 3-4. During their employment, Plaintiffs allege that they frequently

worked more than 40 hours a week, but that Defendants avoided paying them overtime through

several tactics, including: 1) paying Plaintiffs in cash for hours spent doing janitorial or

landscaping tasks; 2) automatically deducting time for lunch breaks despite the fact Plaintiffs

rarely took lunch; and, 3) deducting time from the driver’s hours if the driver’s helper was late.

Pls.’ Compl. 4-5. In response to Plaintiffs’ allegations, Defendants denied all liability. Defs.’

Answer, Aug. 8, 2018, ECF No. 7. Defendants raise several defenses, including arguing that

Plaintiffs are barred from asserting FLSA claims under the Motor Carrier Act, 29 U.S.C. §

213(b)(1), and that the alleged landscaping work conducted was not performed in Plaintiffs’

“capacity as employees of Defendants.” Defs.’ Answer 7; J. Mot. 4. Defendants made no

admissions of liability with this agreement. J. Mot. 2. Accordingly, the Court is satisfied that a

bona fide dispute concerning FLSA issues exists in this case.




                                                  3 
 
           B. The Settlement Agreement Passes the Saman Test

       If a bona fide dispute exists, the next step in the analysis is to assess the fairness and

reasonableness of a settlement agreement using the following factors:

       (1) the extent of discovery that has taken place; (2) the stage of the proceedings,
       including the complexity, expense and likely duration of the litigation; (3) the
       absence of fraud or collusion in the settlement; (4) the experience of counsel who
       have represented the plaintiffs; (5) the opinions of [ ] counsel ...; and (6) the
       probability of plaintiffs’ success on the merits and the amount of the settlement in
       relation to the potential recovery.

Saman, 2013 WL 2949047, at *3 (quoting Lomascolo v. Parsons Brinckerhoff, Inc., No. 08-cv-

1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009)). Here, the settlement agreement

appears to be fair and reasonable under the Saman factors.

               1. Extent of discovery

       As of the date of this opinion, discovery has been limited and informal in this case. J.

Mot. 3. While the Joint Motion does not specify what was exchanged during discovery, a review

of the time records submitted in support of the reasonableness of the agreed to attorney’s fees

contains several entries indicating the parties had at least one telephone conference and

exchanged several emails regarding discovery. Attorney Time Records, attached to the J. Mot.,

ECF No. 23-4. Further, the bulk of the hours billed appear to have been spent researching GPS

location-related issues and preparing for and participating in settlement discussions.

               2. Stage of the Proceedings

       This matter settled while still in the preliminary stages of litigation. This settlement

comes less than a year after Plaintiffs sent their demand letters and approximately nine (9)

months after Plaintiffs filed their original complaint in Maryland Circuit Court. The parties

participated in a settlement conference before the undersigned on October 23, 2018. It was

during that process they came to the instant agreement.

                                                  4 
 
               3. Absence of Fraud or Collusion

       There is no evidence that the Settlement Agreement is the product of fraud or collusion.

The Joint Motion includes language identical to another joint motion for settlement filed by the

same law firm attesting to the lack of fraud or collusion. Specifically, the parties affirm that:

       Prior to accepting the settlement agreement, Defendants and Plaintiff—with the
       advice of their respective counsel—considered the potential value of Plaintiff’s
       claims, considered the strengths and weaknesses of Defendants’ defenses, and
       Plaintiff and Defendants both independently concluded the settlement is in their
       best interests and a fair and reasonable resolution of Plaintiff’s claims.

J. Mot. 3. However, “[t]here is a presumption that no fraud or collusion occurred between

counsel, in the absence of any evidence to the contrary.” Saman, 2013 WL 2949047, at *5

(quoting Lamscolo, 2009 WL 3094955, at 12). Further, Defendants aver that this settlement

agreement is in their best interest as “it eliminates the uncertainties and risks of further

litigation.” J. Mot. 3. Accordingly, the Court is satisfied that this settlement agreement is the

product of independent decision-making and arm’s-length negotiations.

               4. Experience of Counsel

       Plaintiff is represented by the law firm Zipin, Amster & Greenberg, LLC (“Zipin Firm”).

Plaintiff states that Zipin Firm has “litigated numerous FLSA cases in the District of Maryland.”

J. Mot. 3. Plaintiff further details the qualifications of the two attorneys who worked on this case

and provides declarations from these attorneys. See Decl. of Mariusz Kurzyna (“Kurzyna

Declaration”), Jan. 10, 2019, ECF No. 20-1 (stating that he has been practicing wage and hour

claims for several years, including approximately six years in Connecticut); Decl. of Michael K.

Amster (“Amster Declaration”), Jan. 10, 2019, ECF No. 20-2 (stating that he has been practicing

law for at least nine (9) years and is a founding partner of the Zipin Firm). Accordingly, the




                                                   5 
 
Court is satisfied that Zipin Firm and the attorneys of record are sufficiently experienced in

litigating matters concerning FLSA cases in state and federal courts.

                             5. Opinions of Counsel

              Counsel for all parties believe this settlement agreement is in their clients’ best interest.

The Joint Motion does not indicate any hesitation or reservations from either party. In fact,

“counsel for all [p]arties agree that the settlement is fair and just and represents a reasonable

compromise regarding bona fide disputes.” J. Mot. 3.

                             6. Probability of Plaintiff’s Success on the Merits and the Amount of the
                                Settlement in Relation to the Potential Recovery

              According to the Joint Motion, Plaintiffs’ counsel anticipated recovering a maximum

total of $22,978.63 in damages, not including liquidated damages. J. Mot. 3. With this

agreement, Plaintiffs are settling for half of what they anticipated recovering.2 J. Mot. 3-4.

While Plaintiffs also sought liquidated damages and treble damages, Plaintiffs’ claims faced

several severe difficulties. J. Mot. 4. Specifically, there are significant questions as to whether

Plaintiffs’ janitorial and landscaping work was done in their capacity as employees of

Defendants. J. Mot. 4. Additionally, Defendants argue that Plaintiffs are exempted from FLSA

coverage under the Motor Carrier Act. J. Mot. 4; Defs.’ Answer 7. Accordingly, although the

amount settled for is half of what Plaintiffs allege they could have recovered, the fact they are

recovering anything given the defenses Defendants raised makes it prudent to settle at this stage.




                                                            
2
 According to Plaintiffs’ counsel, Plaintiff Martinez anticipated a maximum recovery of
$16,497.00 but under the Settlement Agreement will only recover $8,248.50; Plaintiff
Santamaria anticipated a maximum recovery of $4,896.00 but under the Settlement Agreement
will only recover $2,448.00; and Plaintiff Rivera anticipated a maximum recovery of $1,585.63
but under the Settlement Agreement will only recover $792.82.


                                                               6 
 
           C. Attorney’s Fees

       The final step in this inquiry is an independent assessment of the reasonableness of any

attorney’s fees that may be included in a settlement agreement. Saman, 2013 WL 2949047, at *3

(quoting Lane, 2011 WL 3880427, at *3). In the course of this independent assessment, the

Fourth Circuit has instructed district courts to consider certain factors, including:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4)
       the attorney’s opportunity costs in pressing the instant litigation; (5) the
       customary fee for like work; (6) the attorney’s expectations at the outset of the
       litigation; (7) the time limitations imposed by the client or circumstances; (8) the
       amount in controversy and the results obtained; (9) the experience, reputation and
       ability of the attorney; (10) the undesirability of the case within the legal
       community in which the suit arose; (11) the nature and length of the professional
       relationship between attorney and client; and (12) attorneys’ fees awards in
       similar cases.

Id. at *6–7 (citing Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978)). When a

claim for attorney’s fees is filed in the federal court in Maryland, there is an extra layer of

complexity arising from the Court’s Local Rules which includes an entire appendix listing

“Rules and Guidelines” for how parties are to request reimbursement of fees. Local Rules, App.

B (D. Md. Dec. 1, 2018).

       Here, Plaintiffs’ counsel seeks reimbursement of $14,324.68 in uncompensated hourly

fees and $186.00 in filing fees and travel costs that they incurred throughout this proceeding. J.

Mot. 4. In the Joint Motion, Plaintiff addresses each of the Saman factors with varying degrees

of depth. Certain factors were more significant to the determination of reasonableness in this

case and are therefore addressed in detail infra. The remaining factors—while addressed in the




                                                  7 
 
Joint Motion—present no novel issues or significant impact on the reasonableness of an

attorney’s fees requested.3

                             1. The Time and Labor Expended

              The amount of “time and labor expended” by counsel on a particular case is an essential

starting point for assessing the reasonableness of the total amount of fees requested.

Accordingly, detailed information concerning what counsel was doing during the hours they

billed for a client’s case is necessary for the Court to make an accurate assessment. See United

Food & Commercial Workers Unions v. Magruder Holdings, Inc., No. GJH-16-2903, 2017 WL

3129192, at *4 (D. Md. July 21, 2017) (noting the movant attached “a summary of the legal

services performed in the matter, broken down into date, attorney, narrative of the task, hours

expended, and fees charged”).

              Attached to the Joint Motion, Plaintiffs have provided a detailed work log summarizing

the legal services rendered. Attorney Time Records, EFC No. 23-4. This work log is broken

down by date and includes information on the individual who billed for the services, a

description of the work conducted, the total hours spent on the particular task, and a calculation

of the fees charged. The Court notes that this work log was not organized by litigation phase, as

required by the Local Rules. See Local Rules, App. B(1)(b) (“Fee applications, accompanied by

time records, shall be submitted . . . organized by litigation phase.”); see also United Food &
                                                            
3
    The remaining Saman factors are:

              (3) the skill required to properly perform the legal services rendered; (4) the
              attorney’s opportunity costs in pressing the instant litigation; . . . (6) the attorney’s
              expectations at the outset of the litigation; (7) the time limitations imposed by the
              client or circumstances; . . . (10) the undesirability of the case within the legal
              community in which the suit arose; (11) the nature and length of the professional
              relationship between attorney and client . . . .

Saman, 2013 WL 2949047, at *6–7 (citing Barber, 577 F.2d at 226 n.28).

                                                               8 
 
Commercial Workers Unions, 2017 WL 3129192 at *4. However, in light of the fact that this is

an unopposed motion for settlement, both parties were represented by counsel, and the

proceedings were relatively short in duration, the Court is willing to accept the supplemental

filing in its current format. Plaintiffs’ counsel should ensure any future submissions for

attorneys’ fees are properly supported with information that is sufficiently detailed and formatted

in compliance with the Local Rules or risk their request being denied. See, e.g., United Food &

Commercial Workers Unions, 2017 WL 3129192, *4 (directing a plaintiff re-submit its request

for attorney’s fees in an “organizational format consistent with [the Local Rules]”).

               2. The Customary Fee for Like Work

       An additional factor considered by the Court is the customary fee attorneys charge for the

type of work the attorney seeks to be reimbursed. For the convenience of counsel, the Local

Rules include guidelines listing a presumptive range of reasonable hourly rates. Gonzales v.

Caron, Civ. A. No. CBD-10-2188, 2001 WL 3886979, at *2 (D. Md. Sept. 2, 2011)

(“[G]enerally this Court presumes that a rate is reasonable if it falls within these ranges.”).

       Here, Plaintiff’s counsel is seeking to recover based on the “normal and customary rates

that [Zipin Firm] charges its hourly clients and in line with market rates.” J. Mot. 5. For Mariuz

Kurzyna, Plaintiff seeks to recover a rate of $320.00 per hour prior to July 1, 2018, and a rate of

$350.00 per hour after July 1, 2018. J. Mot. 5. With his twelve (12) to thirteen (13) years of

experience, these rates are at the highest end of the range listed in the Local Rules’ guidelines for

attorneys with between nine (9) and fourteen (14) years of experience. See Local Rules, App.

B(3)(c). However, considering that Mr. Kurzyna was the lead attorney in this matter and he has

over a decade of experience the Court finds these rates to be reasonable.




                                                  9 
 
       For Michael Amster, Plaintiff seeks to recover $320.00 per hour billed prior to July 1,

2018, and $350.00 per hour billed after July 1, 2018. J. Mot. 5. With his nine (9) to ten (10)

years of experience, these rates are at the highest end of the range listed in the Local Rules’

guidelines for attorneys with between nine (9) and fourteen (14) years of experience. See Local

Rules, App. B(3)(c). However, considering Mr. Amster is a partner at the Zipin Firm the Court

finds these rates to be reasonable.

       Finally, Plaintiff seeks to recover $135.00 per hour billed by various paralegals at any

point during this case. J. Mot. 5. This is within the range of rates listed in the Local Rules’

guidelines and is therefore presumptively reasonable. See Local Rules, App. B(3)(f).

               3. The Experience, Reputation and Ability of the Attorney

       As detailed above, Plaintiff’s counsel asserts their firm has significant familiarity with

wage and hour claims. See supra Section I.B(4). Of note is the fact that at least one attorney

assigned to this case had at least twelve (12) years of experience practicing law and significant

experience litigating FLSA wage-and-hour cases. J. Mot. 6-7; Kurzyna Decl. 1-2.

               4. The Novelty and Difficulty of the Questions Raised and The Amount in
                  Controversy and The Results Obtained

       Plaintiffs’ arguments addressing the difficulty of this case and the results ultimately

obtained are interrelated. Plaintiffs argue that what would have been a typical wage-and-hour

case was made more difficult by Defendants’ defenses. J. Mot. 5. Specifically, Defendants

assert Plaintiffs are exempt from the FLSA coverage under the Motor Carrier Act and that the

landscaping and janitorial work performed was not done in their capacity as employees of

Defendants. J. Mot. 5. Without additional information as to why Plaintiffs felt they were

working as employees of Defendants at the time, it is unclear how Plaintiffs could recover any

significant amount of overtime. As previously discussed, the amount each Plaintiff will

                                                 10 
 
ultimately recover represents half of the maximum amount they expected to recover. Given the

facts of this case, recovering anything is a significant achievement.

                             5. Attorneys’ Fees Awards in Similar Cases

              Plaintiffs’ counsel’s request for reimbursement of $14,324.68 in attorney’s fees is only

three thousand dollars more than the $11,489.32 in total damages that Plaintiffs will receive. In

the Joint Motion, Plaintiff directs the Court to the fact that civil rights cases and FLSA cases

often see awards of attorney’s fees that “substantially exceed[ ] damages.” J. Mot. 9 (citing

Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 328 n.20 (4th Cir. 2006) (internal citations

omitted)). Plaintiff also cites to Almendarez v. J.T.T. Enterprises Corp., where the plaintiffs

were awarded attorney’s fees amounting more than 25 times the amount they recovered in

damages after trial. Almendarez v. J.T.T. Enterprises Corp., Civ. No. JKS-06-68, 2010 WL

3385362, at *1 (D. Md. Aug. 25, 2010). Certainly, the factual and procedural differences

between Almedarez and this case warrant a significantly different ratio between Plaintiff’s

damages and the attorney’s fees recovered.4 For guidance, the Court turns to cases more closely

similar to the matter before it: Navarro v. Eternal Trendz Customs, LLC, Civ. A. No. TDC-14-

2876, 2015 WL 898196 (D. Md. Mar. 2, 2015) (approving a settlement which included

attorneys’ fees and costs amounting to $3,545.20 where plaintiffs were awarded $4,291.49 and

$1,298.89 in wages and liquidated damages) and Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404

(D. Md. 2014) (Grimm, J.) (approving a settlement that was agreed to after informal discovery

                                                            
4
  Two key differences between the instant case and Almedarez are the number of plaintiffs an
attorney is representing (three plaintiffs in this case versus eight plaintiffs in Almedarez) and the
timing of the request for fees in the litigation process. Such factors significantly impact the
number of hours an attorney might reasonably be expected to expend on even a straight forward
wage-wage-and-hour case.




                                                               11 
 
and ADR and that included $3,000 in attorneys’ fees and costs where plaintiff was awarded

$4,500 in wages and liquidated damages). Accordingly, the Court finds the ratio between what

Plaintiffs will recover and what Plaintiffs’ counsel will be reimbursed is in line with other similar

cases.

    II.      Conclusion

          Based on the foregoing, the Court hereby GRANTS the parties’ Joint Motion to the

extent that it conforms with the amounts agreed to in the Settlement Agreement as: (1) there

exists a bona fide dispute; (2) the settlement agreement is both fair and reasonable under the

Saman Test; and, (3) the attorneys’ fees agreed to are reasonable under Saman. In making this

decision, the Court offers no opinion on the merits of Plaintiff’s underlying claims or

Defendants’ raised defenses.



January 25, 2019                                                               /s/

                                                              Charles B. Day
                                                              United States Magistrate Judge



CBD/clc




                                                 12 
 
